Citation Nr: 1107285	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and August 2005 rating 
decisions issued by the RO.  The Board remanded the issues in 
April 2009 for further development of the record.

The issue of an entitlement to an initial rating in excess of 50 
percent for the PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently diagnosed hypertension did not have an onset in 
service; and is not otherwise causally or etiologically related 
to the service-connected diabetes mellitus.


CONCLUSION OF LAW

A disability manifested by hypertension was not incurred in or 
aggravated by military service and is not shown to be proximately 
due to, the result of, or aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in March 2005, November 2005 and November 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.




Laws and Regulations- Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including hypertension, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For purposes of VA compensation, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1) (2010).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran contends that his hypertension has been aggravated by 
his diabetes mellitus. 

The service treatment records from the Veteran's periods of 
service contain no reference to, treatment for or diagnosis of 
hypertension.  There were no blood pressure readings recorded 
with a diastolic level of 90 or greater, and only in his July 
1969 separation examination was there a systolic reading of 160 
or greater (July 1969, 166/88).  Subsequent to service, private 
medical records indicate that the Veteran was prescribed Vasotec, 
an anti-hypertension medication in the 1980's.  The onset of 
hypertension is shown to be many years after separation from 
service. 

In an August 2004 VA examination report, the Veteran reported 
that "he was diagnosed with high blood pressure twelve years ago 
when they diagnosed him with diabetes."  He denied having any 
symptoms related to high blood pressure.  His prescribed 
medications included captopril, felodipine, lasix and clonidine.  
He denied having any kidney problems, heart attacks, stroke, or 
chest pain.  The diagnosis was hypertension.  The examiner opined 
that the hypertension was less likely than not due to the 
Veteran's diabetes.  In this regard, the examiner noted that per 
the Veteran's reported history, the diabetes and hypertension 
were diagnosed at the same time and because of the diabetes, the 
Veteran had microvascular changes that were causing the high 
blood pressure.

In a February 2006 VA examination report, the reported year of 
onset of the hypertension was 1980.  Objective testing confirmed 
the diagnosis of hypertension.  The examiner opined that it was 
less likely as not that the hypertension was permanently 
aggravated by the diabetes.  In this regard, the examiner noted 
that there was no renal manifestation of the disease.  To that 
end, the examiner explained that a diabetic aggravation of 
hypertension usually manifests as a kidney component and the 
Veteran's renal tests were normal.

In a May 2007 private treatment record, the physician indicated 
that hypertension was a comorbid disorder with diabetes.  
Cormorbid is defined as "coexisting or concomitant with an 
unrelated pathological or disease process"  The American 
Heritage(r) Medical Dictionary, copyright (c) 2007, 2004 by Houghton 
Mifflin Company.  Subsequent records confirm the diagnosis of 
hypertension and the treatment thereof.  

Regarding the issue of secondary service connection, in this 
regard, in the August 2004 VA examination report, the examiner 
opined that the hypertension was less likely than not due to the 
Veteran's diabetes.  To that end, the examiner explained that 
diabetes and hypertension were diagnosed at the same time.  In 
the February 2006 VA examination report, the examiner opined that 
it was less likely as not that the hypertension was permanently 
aggravated by the diabetes.  In this regard, the examiner 
explained that diabetic aggravation of hypertension usually 
manifest as a kidney component and the Veteran's renal tests were 
normal (i.e., there was no renal manifestation of the disease).  
In addition, a May 2007 private treatment record indicated that 
hypertension and diabetes were comorbid disorders (coexisting or 
concomitant with an unrelated pathological or disease process).

Further, nothing in the record indicates that hypertension was 
manifest to a compensable degree in the year immediately after 
the Veteran's discharge from service.  Therefore, service 
connection cannot be awarded on a presumptive basis either.  
38 C.F.R. §§ 3.307, 3.309.  The record seems to indicate that 
hypertension onset in 1980, at the earliest (per February 2006 VA 
examination report), approximately eleven years after his 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (Evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).

The regulations are clear that service connection is allowed for 
a current disability proximately due to or the result of a 
service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran's currently 
diagnosed hypertension was proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  
Further, the presumptive provisions are not applicable.  
38 C.F.R. §§ 3.307, 3.309.

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
hypertension is causally or etiologically related to his service-
connected diabetes.  While the Veteran is competent to provide 
testimony or statements relating to symptoms or facts of events 
that he has observed and is within the realm of his personal 
knowledge, he is not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He 
may sincerely believe that he his hypertension was proximately 
due to, the result of, or aggravated by his service-connected 
diabetes, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  In 
this regard, it is now well established that lay people without 
medical training, such as the Veteran, are not competent to opine 
on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  In this case the competent medical 
evidence finds no etiological relationship between the 
hypertension and the service-connected diabetes.  In the absence 
of such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.

ORDER

Service connection for hypertension, to include as secondary to 
the service-connected diabetes mellitus is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  The Veteran's essential contention is the symptomatology 
associated with his PTSD has increased in severity.  He last 
received a VA examination for his PTSD in March 2007.  Given his 
contention, the Board finds that a more contemporaneous VA 
examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) 
(the Board is required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination). 

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2010), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for PTSD.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to be conducted 
by a psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Review Examination for Posttraumatic Stress 
Disorder.  

Following the examination, and a review of 
the file, the examiner must specifically 
indicate which of the following 
paragraphs best describes the degree of 
impairment caused by the PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships; or

The examiner should address all the 
relevant evidence of record. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2010).

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  The Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


